Citation Nr: 1010637	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-05 397	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 
1963 to April 1966.  He also had additional service in the 
Louisiana Army National Guard, including on active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  In a January 2003 
decision, the RO denied the Veteran's claim for service 
connection for a left ankle disorder.  And in a July 2005 
decision, the RO also denied his claim for service connection 
for tinnitus.  Following that denial, he submitted additional 
evidence concerning his tinnitus claim and filed an 
additional claim for hearing loss.  In July 2006, the RO 
denied his claims for service connection for hearing loss and 
tinnitus.

In December 2006 the Veteran testified at a videoconference 
hearing before the Board.  And in June 2007, the Board 
remanded the case to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  

In February 2008, upon completion of that development, the 
AMC issued a supplemental statement of the case (SSOC) 
continuing to deny the Veteran's claim for service connection 
for a left ankle disorder.  In June 2008, the Board affirmed 
that denial and the Veteran appealed to the U.S. Court of 
Appeals for Veterans Claims (Court/CAVC).  In March 2009, 
during the pendency of his appeal to the Court, his attorney 
and VA's Office of General Counsel - representing the 
Secretary, filed a joint motion requesting that the Court 
vacate the Board's decision and remand the case for 
readjudication in compliance with directives specified.  
The Court issued an order that same month granting the joint 
motion for remand and returned the case to the Board.  

In August 2009, to comply with the Court's order, the Board 
in turn remanded the case to the RO.  And in a September 2009 
SSOC, the RO continued to deny the Veteran's claim concerning 
his left ankle.

In February 2010, in further support of all three of his 
claims for service connection, the Veteran provided 
additional videoconference hearing testimony before the 
undersigned Veterans Law Judge of the Board.  

Regrettably, the Board must again remand the Veteran's claims 
to the RO for still further development and consideration.


REMAND

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).



Hearing Loss and Tinnitus

The Veteran asserts he has hearing loss and tinnitus from 
acoustic trauma sustained during his military service - 
particularly exposure to excessively loud noise from 
artillery and weapons fire, including while stationed in 
Vietnam.  See the transcript of his February 2010 hearing 
testimony.

Although the Veteran has not been provided a VA Compensation 
and Pension Examination (C&P Exam) with respect to his 
asserted hearing loss and tinnitus, the Board sees that his 
VA treatment records include sensorineural hearing loss and 
tinnitus among his current diagnoses.  So there is competent 
medical evidence he has these claimed disabilities.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); and 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has it, 
and that, without this minimum level of proof, there can be 
no valid claim).

Consequently, resolution of these claims turns on whether 
these conditions are attributable to the Veteran's military 
service - and especially to the type of acoustic trauma 
alleged.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The Veteran's military records confirm he had a tour in 
Vietnam and indicate he earned the designation of expert on 
the M-14 rifle and marksman on the M-1 rifle.  So the Board 
accepts that he was exposed to excessive noise in service as 
he asserts.  


The only remaining question, then, is whether he has 
consequent tinnitus and hearing loss (assuming also that he 
has sufficient hearing loss to qualify as a disability by VA 
standards - meaning according to the threshold minimum 
requirements of 38 C.F.R. § 3.385).  And since, as mentioned, 
he has not been provided a VA C&P Exam, this examination and 
resultant opinion are needed to assist in making these 
critical determinations.  See again McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

Left Ankle Disorder

The Veteran asserts that, while on ACDUTRA in August 1976, he 
slipped and fell and injured his left ankle.  He says that he 
has had residual symptoms (pain, etc.) ever since.  See the 
transcript of his February 2010 hearing testimony.

When previously remanding this claim in June 2007, the Board 
acknowledged there was confirmation of this left ankle injury 
in the records obtained concerning the Veteran's service on 
ACDUTRA in the Louisiana National Guard.  This trauma was 
sustained as he alleges in August 1976, in the line of duty, 
when he got out of a 3/4 ton truck and fell while unloading 
survey equipment, spraining this ankle.  See an August 1976 
Statement of Medical Examination and Duty Status (DA Form 
2173).  See also 38 U.S.C.A. §§ 101(21), (24), 106 and 38 
C.F.R. § 3.6(a), (d), indicating that - for purposes of 
establishing entitlement to service connection, active 
military, naval, or air service includes not only active 
duty, but also any period of ACDUTRA during which the 
individual concerned was disabled or died from disease or 
injury incurred in or aggravated in the line of duty, or any 
period of INACDUTRA during which the individual concerned was 
disabled or died from injury (but not disease) incurred in or 
aggravated in the line of duty.  But see, too, 38 C.F.R. § 
3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991); and Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (collectively 
indicating that, to establish status as a "Veteran" based 
upon a period of ACDUTRA, a claimant must establish that he 
was disabled from disease or injury incurred or aggravated in 
the line of duty during that period of ACDUTRA, and that the 
mere fact that a claimant has established status as a 
"Veteran" for other periods of service (e.g., a prior period 
of active duty) does not obviate the need to establish that 
he is also a "Veteran" for purposes of the period of ACDUTRA 
where the claim for benefits is premised on that period of 
ACDUTRA.

National Guard duty is distinguishable from other Reserve 
service in that a member of the National Guard may be called 
to duty by the governor of their state.  "[M]embers of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United 
States [and a]t all other times, National Guard members serve 
solely as members of the State militia under the command of a 
state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 
(2007).  "Therefore, to have basic eligibility for Veterans 
benefits based on a period of duty as a member of a state 
National Guard, a National Guardsman must have been ordered 
into Federal service by the President of the United States, 
see 10 U.S.C. § 12401, or must have performed "full-time 
duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 
504, or 505.  Id.

In any event, since when previously remanding this claim 
there was evidence in the file indicating the Veteran also 
had sustained additional, intercurrent, injury to his left 
ankle after service - in an on-the-job incident in August 
1989 requiring treatment for a contusion and possible 
fracture - the Board believed it necessary to obtain a VA 
medical nexus opinion concerning whether the current 
disability affecting this ankle is a residual of the injury 
in service or, instead, the result of the additional 
intercurrent injury since service.  According to 38 C.F.R. 
§ 3.303(b), where chronicity of disease or injury in service 
is not shown, or legitimately questionable, a showing of 
continuity of symptomatology following service is required to 
support the claim.  And according to the holding in Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997), this evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service (or within a presumptive period per § 3.307), 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  Id.

The Veteran had this requested VA C&P Exam in January 2008.  
And at the conclusion of the evaluation the diagnosis 
referable to his left ankle was a partial tear of the 
fibulocalcaneus ligament by magnetic resonance imaging (MRI) 
with current normal x-rays.  This VA C&P examiner went on to 
conclude, however, after reviewing the file for the pertinent 
history, that, although the Veteran was treated briefly and 
released without recurrence of an ankle sprain in August 
1976, he did not see the Veteran had any subsequent 
complaints of pain for the next 13 years until reinjuring 
this ankle in August 1989 at his civilian job.  So given 
there is no evidence in the claims file (c-file) of any 
continuity of care from the initial August 1976 injury until 
the subsequent August 1989 injury to this ankle and foot, and 
since after that additional intercurrent injury the Veteran 
informed two different physicians that marked the onset of 
his chronic pain, this VA C&P examiner believed it less 
likely than not the Veteran's current left ankle disorder 
(sprain) is related to the initial injury to this ankle 
during service in August 1976.  This VA C&P examiner went on 
to note that, to opine otherwise would lead one to mere 
speculation.

Supplemental medical comment is needed, however, because it 
is apparent that VA compensation examiner based his 
unfavorable opinion on the premise the Veteran had not 
received continuous treatment ("continuity of care") since 
the initial left ankle injury in service, and the Court has 
pointed out it is only necessary he instead have experienced 
continuity of symptomatology (i.e., "symptoms") since that 
initial injury in service.  See again 38 C.F.R. § 3.303(b) 
and Savage, supra.  Moreover, even as a layman, he is 
competent to proclaim having experience continuity of 
symptoms since the initial injury in service.  See Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007); 
and Barr v. Nicholson, 21 Vet. App. 303 (2007).  



The question of whether the Veteran's lay testimony 
concerning this is also credible, to ultimately have 
probative value, is an additional determination the Board 
eventually will have to make, not the VA C&P examiner.  
38 C.F.R. § 3.159(a)(2).  See, too, Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

In testimony under oath during his February 2010 hearing, the 
Veteran acknowledged the intercurrent injury since service in 
August 1989.  But he said that he had been experiencing 
persistent pain in this ankle even prior to that intercurrent 
injury - indeed, dating back to the initial injury to this 
ankle in August 1976 while in service.  He also said that he 
had been told by his doctors that the extent of impairment in 
this ankle could not possibly have resulted entirely from the 
intercurrent injury to this ankle in August 1989, because 
some of the pathology observed was at such an advanced stage 
that it must have been from the earlier, rather than more 
recent, injury.  In further explanation, he said his doctors 
noted evidence of remote ("old") trauma to this ankle.

July and September 2009 records from a private physician, Dr. 
D.M., indicate the Veteran complained of pain in this ankle 
and reported the onset of the pain as in 1976.  So 
supplemental medical comment is needed to determine whether 
the current disability affecting the Veteran's left ankle is 
entirely attributable to the intercurrent injury after 
service, in August 1989, or instead at least partly the 
result of the initial injury during service in August 1976.  
This additional medical comment is especially needed since 
the February 1994 examiner, in providing a diagnosis of "old 
injury to [the] left ankle with limited motion in the 
ankle," discussed both the initial August 1976 injury and 
the subsequent August 1989 intercurrent injury but failed to 
clearly indicate which injury was the "old" injury to which 
the diagnosis referred.  So a remand for this additional 
medical comment is needed to fairly decide this claim.  See 
again McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Also, since recertification of this appeal, the Board has 
received additional evidence from the Veteran.  He did not 
waive his right to have the RO initially consider this 
additional evidence.  So, on remand, the RO should consider 
this additional evidence in the first instance.  See 38 
C.F.R. §§ 20.800, 20.1304 (2009).  See also Disabled American 
Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 
(Fed. Cir. 2003).  

Accordingly, the claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
compensation examination to obtain a 
medical nexus opinion regarding the 
nature and etiology of his claimed 
hearing loss and tinnitus.

With respect to the hearing loss, the 
examiner should specifically measure 
puretone thresholds 
and speech recognition scores in 
accordance with 38 C.F.R. § 3.385 to 
determine whether the Veteran has 
sufficient hearing loss in each ear to 
be considered an actual disability by 
VA standards.  If he does, then an 
opinion is also needed indicating the 
likelihood (very likely, as likely as 
not, unlikely) that his currently 
diagnosed hearing loss is attributable 
to his military service - particularly 
to his asserted exposure to excessively 
loud noise.

Should the examiner also diagnose 
tinnitus, an opinion is needed as well 
concerning the likelihood (very likely, 
as likely as not, unlikely) it, too, 
is attributable to the Veteran's 
military service - again, especially 
to his asserted exposure to excessively 
loud noise.

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

The examiner should discuss the 
rationale of all opinions expressed, 
whether favorable or unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the Veteran's pertinent medical and 
other history.

The Veteran is hereby advised that 
failure to report for this scheduled VA 
examination, without good cause, may 
have adverse consequences on these 
pending claims.

2.  Also obtain a supplemental VA 
medical opinion (that is, in addition 
to the opinion already provided in 
January 2008, following the Board's 
prior remand) indicating the likelihood 
(very likely, as likely as not, 
unlikely) that any of the disability 
currently affecting the Veteran's left 
ankle is at least partly attributable 
to the initial injury he sustained to 
this ankle in August 1976, while in the 
military, versus being entirely due to 
the additional intercurrent injury he 
sustained to this ankle after service, 
in August 1989, as a civilian.  [Note:  
In making this important determination, 
please note that it is only required 
that he have experienced continuity of 
symptoms (pain, etc.) since that 
initial injury in service to establish 
the required continuity of 
symptomatology under 38 C.F.R. 
§ 3.303(b), not that he have received 
continuous treatment ("continuity of 
care") as the January 2008 VA C&P 
examiner previously concluded and cited 
as the primary basis for not linking 
any portion of the current left ankle 
disorder to the injury in service.]

*This supplemental opinion may be 
obtained without having the Veteran 
reexamined, unless it is determined 
that reexamination is needed to provide 
this additional comment.

3.  Then readjudicate the claims for 
service condition in light of the 
additional evidence.  If the 
disposition remains unfavorable as to 
any claim, send the Veteran and his 
representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
any remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



